Citation Nr: 0917214	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-31 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the severance of service connection for traumatic 
arthritis of the right knee was proper.    

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2005 and March 2005 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that continued a 10 percent rating for a right knee 
disability and severed service connection for traumatic 
arthritis of the right knee.  The Veteran testified before 
the Board in October 2006.  The Board remanded these claims 
for additional development in June 2007.    


FINDINGS OF FACT

1.  The evidence does not show that the grant of service 
connection for traumatic arthritis of the right knee was 
clearly and unmistakably erroneous.  

2.  The Veteran's right knee disability has been manifested 
by full extension and flexion limited at most to 90 degrees.  
There is no subluxation, dislocation, ankylosis, or locking.  
There is instability and x-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria to sever service connection for the 
Veteran's traumatic arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1110, 5109 (West 2002); 38 C.F.R. §§ 
3.105(d), 3.303, 3.307, 3.309 (2008). 

2.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code (DCs) 5003, 5257, 5259, 5260, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Severance of Service Connection 

Preliminarily, the Board notes that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on the 
Government), and only where certain procedural safeguards 
have been met.  Stallworth v. Nicholson, 20 Vet. App. 482 
(2006); Daniels v. Gober, 10 Vet. App. 474 (1997).  Severance 
of service connection based on any standard less than that 
set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of 
law.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); 
Graves v. Brown, 6 Vet. App. 166 (1994); Baughman v. 
Derwinski, 1 Vet. App. 563 (1991). 

In Stallworth, the United States Court of Appeals for 
Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) 
contemplates consideration of evidence that post-dates the 
award of service connection and that VA is not limited to the 
law and the record that existed at the time of the original 
decision.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); 
Allen v. Nicholson, 21 Vet. App. 54 (2007).  In fact, the 
Court noted that the regulation specifically allows a change 
in medical diagnosis to serve as a basis for severance.  
Indeed, in Stallworth, the Court, quoting Venturella v. 
Gober, 10 Vet. App. 340 (1997), reiterated that if the Court 
were to conclude that a service-connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).   
The Court in Stallworth further emphasized that the severance 
decision focuses-not on whether the original decision was 
clearly erroneous-but on whether the current evidence 
established that service connection is clearly erroneous.  
Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that, when called to the attention 
of reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would be manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40 
(1993).  To warrant revision of a decision on the ground of 
clear and unmistakable error in a severance of service 
connection case, there must have been an error in the 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome, thus, whether, based on 
the current evidence of record, a grant of service connection 
would be clearly and unmistakably erroneous. 

In a May 1973 rating decision, the RO granted service 
connection and awarded a 10 percent disability rating for the 
Veteran's right knee disability under Diagnostic Code 5259, 
which contemplates cartilage, semilunar, removal of, 
symptomatic.  38 C.F.R. § 4.71a, DC 5259 (2008).  By a June 
2003 rating decision, the RO granted service connection and 
assigned a separate 10 percent disability rating for 
traumatic arthritis of the right knee under DC 5010.  
38 C.F.R. § 4.71a, DC 5010 (2008).  The RO proposed to sever 
service connection for traumatic arthritis of the right knee 
in January 2005.  It then severed service connection for 
traumatic arthritis of the right knee in a March 2005 rating 
decision because the separate ratings had been based on 
painful or limited motion of a major joint due to traumatic 
arthritis, and painful or limited motion had already been 
taken into consideration as part of the right knee disability 
under DC 5259.  

VA medical records dated from June 2005 to August 2005 show 
that the Veteran's right knee disability was manifested by 
intermittent flare-ups of right knee pain.  The Veteran 
reported that the pain in his right knee caused his leg to 
give way when he walked.  

On VA examination in February 2006, the Veteran reported not 
having many problems with his right knee for 20 years since 
his discharge from service.  He complained of worsening 
constant pain that increased in rainy weather.  He stated 
that it gave out easily and swelled up at times.  He denied 
flare-ups of joint disease, episodes of dislocation, 
recurrent subluxation, inflammatory arthritis, or having 
problems with activities of daily living.  He occasionally 
used a knee brace.  Examination revealed no effusion or 
ligamentous instability.  There was some medial joint line 
tenderness, but the patella was tracking normally.  Range of 
motion testing showed 110 degrees flexion and 0 degrees 
extension with pain at 80 degrees.  His range of motion was 
unaffected by repetitive motion, and there was no objective 
evidence of weakness, incoordination, fatigue, or lack of 
endurance.  The examiner found that the Veteran could have 
further loss of range of motion and pain in functional 
capacity during a flare-up but was unable to estimate the 
actual additional loss.  The examiner diagnosed the Veteran 
with traumatic arthritis of the right knee and noted that the 
Veteran had seemed sincere in describing his symptoms.  The 
examiner stated that although the Veteran did not currently 
show x-ray changes of arthritis, he did have loss of motion 
as well as objective physical findings that supported his 
other subjective complaints.  

In an October 2006 private medical report, the Veteran 
complained of right knee pain that had increased over the 
previous 7 years.  Examination revealed mild varus in the 
right knee, medial joint line tenderness, and a little 
bossing of the femoral condyle medially.  The knee was 
stable, and there was no effusion.  Range of motion testing 
showed 100 degrees flexion and 0 degrees extension.  X-rays 
of the knee revealed decreased joint space at 30 degrees, but 
knee flexion in the medial compartment was otherwise normal.  
The physician diagnosed the Veteran with moderate 
degenerative arthritis of the right knee and medial 
compartment secondary to a previous meniscectomy.  

The Veteran testified before the Board at a video conference 
hearing in October 2006.  Testimony revealed that the current 
manifestations of the Veteran's right knee disability 
included popping, giving out, swelling, tightness, severe 
pain, and intermittent inflexibility.  He testified that his 
knee gave out 4 to 5 times a week and that it regularly 
swelled up when he had been sitting or walking for an 
extended period of time.  He reported that he occasionally 
wore a knee brace when his right knee felt worse than usual.  
He stated that he experienced throbbing pain in the back of 
the knee when it was bending or slightly bent.  He testified 
that swelling would occur around the entire knee.  He 
reported that cloudy weather and climbing stairs aggravated 
his right knee disability.  He stated that his right knee 
condition had worsened in the previous 10 years.  

Overall, the Board finds that there is strong evidence in 
this case that the Veteran suffers from additional symptoms 
other than painful or limited motion of the knee, which would 
warrant both a 10 percent rating under DC 5259 and a separate 
10 percent rating for traumatic arthritis of the right knee 
under DC 5010.  The evidence indicates that in addition to 
having limited motion of the knee due to traumatic arthritis, 
the Veteran suffers from pain, swelling, and instability of 
the right knee.  The February 2006 VA examiner found the 
Veteran to be sincere in his reporting of the subjective 
symptoms of his right knee disability and stated that the 
objective medical evidence supported his subjective 
complaints.  The Board finds the Veteran to be credible and 
competent to describe the pain, swelling, and instability he 
has suffered from in the right knee.  The Veteran's right 
knee pain, swelling, and instability are symptomatic 
residuals from his post-operative arthrotomy, and these 
symptoms were taken into consideration as part of the 10 
percent rating under DC 5259.  The Veteran's limitation of 
motion of the right knee due to traumatic arthritis was 
additional disability of the right knee that was separate 
from his symptoms of pain, swelling, and instability.  A 
separate 10 percent disability rating under DC 5010 based on 
painful or limited motion of the right knee due to traumatic 
arthritis would not be considered pyramiding under 38 C.F.R. 
§ 4.14 (2008) since the Veteran's original 10 percent rating 
for right knee disability under DC 5259 was based on pain, 
swelling, and instability of the knee instead of limitation 
of motion.  

Therefore, the Board finds that the evidence of record does 
not establish that the award of service connection for 
traumatic arthritis of the right knee was clearly and 
unmistakably erroneous.  In the absence of such a finding, 
the Board concludes that the severance of the award of 
service connection for traumatic arthritis of the right knee, 
effective as of May 31, 2005, was improper.  The benefit of 
the doubt rule has been considered in making this decision, 
and the appeal must be granted and service connection 
restored.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2008), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010 
(traumatic arthritis) direct that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and rating a 
knee disability under both of these codes does not amount to 
pyramiding under 38 C.F.R. § 4.14 (2008).  VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional compensable disability.  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's right knee disability is currently rated as 10 
percent disabling under DC 5259, which pertains to 
symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a, DC 5259 (2008).  In addition, a separate 10 percent 
rating based on limitation of motion and arthritis has also 
been restored by this decision.  38 C.F.R. § 4.71a, DC 5003, 
5010 (2008).  Diagnostic Code 5260, which contemplates 
limitation of flexion of the leg, and Diagnostic Code 5261, 
which contemplates limitation of extension of the leg, are 
also applicable in this claim.  38 C.F.R. § 4.71a, DCs 5260, 
5261 (2008).  Diagnostic Code 5257, which pertains to 
recurrent subluxation or lateral instability, is also 
applicable in this claim.  38 C.F.R. § 4.71a, DC 5257 (2008).    

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of these conditions.  
Specifically, no treatment record, or any report of VA 
examination demonstrate any objective finding of dislocation, 
locking, or subluxation of the right knee.  Similarly, 
ankylosis of the right knee has not been demonstrated.  

VA medical records dated from June 2003 to August 2005 show 
that the Veteran's right knee disability was manifested by 
intermittent flare-ups of right knee pain and swelling.  The 
Veteran reported that the pain in his right knee caused his 
leg to give way when he walked.  

In an October 2006 private medical report, the Veteran 
complained of right knee pain that had increased over the 
previous 7 years.  Examination revealed mild varus in the 
right knee, medial joint line tenderness, and a little 
bossing of the femoral condyle medially.  The knee was 
stable, and there was no effusion.  Range of motion testing 
showed 100 degrees flexion and 0 degrees extension.  X-rays 
of the knee revealed decreased joint space at 30 degrees, but 
knee flexion in the medial compartment was otherwise normal.  
The physician diagnosed the Veteran with moderate 
degenerative arthritis of the right knee and medial 
compartment secondary to a previous meniscectomy.  

On VA examination in May 2003, the Veteran complained of 
constant right knee pain that varied in intensity with use.  
He reported that going up and down stairs was very difficult 
and that he avoided it when possible.  He stated that he 
could not squat with his right knee and that there were 
popping and grinding sounds with flexing under pressure.  
Examination revealed tenderness over the medial aspect of the 
knee.  The knee was not swollen.  Range of motion testing 
showed 90 degrees flexion and 0 degrees extension.  The knee 
was stable medially and laterally as well as anteriorly and 
posteriorly.  There was slight muscular atrophy of the right 
leg due to the Veteran's adaptation over the years to 
primarily using his left leg.  The Veteran walked with a 
slight limp.  The examiner diagnosed the Veteran with 
traumatic arthritis of the right knee.  He found that the 
Veteran's right knee disability would give him increasing 
problems with activities that required extended standing, 
walking, climbing, bending, or stooping.  He stated that 
during an acute exacerbation, there would be decreased range 
of motion and increased fatigability with decreased 
coordination, but he was unable to quantify it with medical 
certainty.  

At a December 2004 VA examination, the Veteran presented to 
the examination room with a normal gait.  Examination 
revealed some crepitation with motion and slight tenderness 
over the medial joint space.  There was no swelling, and the 
knee was stable both medially and laterally as well as 
anteriorly and posteriorly.  There was slight pain with 
medial stressing of the knee.  Range of motion testing showed 
130 degrees flexion and 0 degrees extension.  There was pain 
on full flexion in all modalities.  An x-ray showed some 
patellar spurring.  The examiner diagnosed the Veteran with 
traumatic arthritis of the right knee.  He found that during 
an exacerbation, the primary limiting factor for further knee 
function would be pain.  He stated that it would be 
impossible to give the effect of pain on increased 
fatigability and decreased endurance during an exacerbation 
without resorting to speculation.  

On VA examination in February 2006, the Veteran reported not 
having many problems with his right knee for 20 years since 
his discharge from service.  He complained of worsening 
constant pain that increased in rainy weather.  He stated 
that it gave out easily and swelled up at times.  He denied 
flare-ups of joint disease, episodes of dislocation, 
recurrent subluxation, inflammatory arthritis, or having 
problems with activities of daily living.  He occasionally 
used a knee brace.  Examination revealed no effusion or 
ligamentous instability.  There was some medial joint line 
tenderness, but the patella was tracking normally.  Range of 
motion testing showed 110 degrees flexion and 0 degrees 
extension with pain at 80 degrees.  His range of motion was 
unaffected by repetitive motion, and there was no objective 
evidence of weakness, incoordination, fatigue, or lack of 
endurance.  The examiner found that the Veteran could have 
further loss of range of motion and pain in functional 
capacity during a flare-up but was unable to estimate the 
actual additional loss.  He diagnosed the Veteran with 
traumatic arthritis of the right knee and noted that the 
Veteran had seemed sincere in describing his symptoms.  The 
examiner stated that although the Veteran did not currently 
show x-ray changes of arthritis, he did have loss of motion 
as well as objective physical findings that supported his 
other subjective complaints.  

The Veteran is rated for his right knee disability under 
DC 5259, which allows a maximum 10 percent disability rating 
for symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a, DC 5259.  Because the Veteran is already in receipt 
of the maximum rating under the code, he is not entitled to 
an increased rating under DC 5259.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the 
above examinations, the Veteran's right knee had full 
extension, or extension to 0 degrees.  Extension to 0 degrees 
warrants a noncompensable rating.  Diagnostic Code 5261 
therefore cannot serve as a basis for an increased rating in 
this case.  Similarly, DC 5260 cannot serve as a basis for an 
increased rating in this case.  The flexion of the Veteran's 
right knee would have to be limited to 30 degrees in order to 
warrant an increased rating of 20 percent.  Flexion limited 
at most to 90 degrees in the right knee, as demonstrated on 
the May 2003 VA examination, does not warrant a compensable 
rating under DC 5260.  

The Board has determined that the Veteran is not entitled to 
a compensable rating  under DC 5261.  Given that he did not 
meet the criteria for a compensable rating under DC 5261, 
General Counsel Precedent Opinion VAOPGCPREC 9-2004 is not 
applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria under DCs 5260 and 5261 were met.  
In the present case, there is no basis for a compensable 
rating under DCs 5260 or 5261.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  The examiners at each VA examination 
found that during a flare-up, the Veteran would experience 
further loss of range of motion in functional capacity, 
increased fatigability, and decreased coordination due to 
pain.  However, even if the Veteran experienced painful 
flare-up of his right knee disability, there is no evidence 
which suggests, that, on repetitive use, the right knee would 
be restricted by pain or other factors to only 30 degrees 
flexion or 15 degrees extension, the criteria for a 20 
percent rating, or restricted such that any separate 
compensable rating would be warranted.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the right knee is limited in motion to 15 
degrees extension or 30 degrees flexion, and thus the 
requirements for an increased rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, the Board finds that the evidence does not show 
that any additional functional limitation would result in the 
Veteran warranting any separate compensable ratings for 
limitation of extension and flexion. 

There is x-ray evidence in this case that demonstrates that 
the Veteran's right knee disability is manifested by 
arthritis.  The criteria under DCs 5003 and 5010 apply when 
limitation of motion would be noncompensable under a 
limitation of motion code.  38 C.F.R. § 4.71a, DCs 5003, 
5010.  In this case, the Veteran's right knee disability is 
noncompensable under DC 5260 and DC 5261, which are 
diagnostic codes predicated on limitation of motion.  As a 
result of the Board's decision herein, service connection for 
traumatic arthritis of the right knee has been restored, and 
the Veteran is currently in receipt of a separate 10 percent 
disability rating because there was x-ray evidence of 
arthritis in the right knee, with a noncompensable level of 
limitation of motion shown.  An increased 20 percent rating 
is not warranted unless there is x-ray evidence of arthritis 
involving two or more major joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5010.  
In this case, there is no evidence of arthritis involving two 
or more major joint groups, so a rating in excess of 10 
percent for traumatic arthritis of the right knee is not 
warranted.    

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and rating a 
knee disability under both of those codes does not amount to 
pyramiding under 38 C.F.R. § 4.14 (2008).  VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional disability.  Diagnostic Code 5257 
provides a 10 percent rating for slight recurrent subluxation 
or lateral instability.  A 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2008).  
The Board finds that the Veteran is not entitled to an 
increased rating under DC 5257.  Although the medical 
evidence shows that the Veteran suffers from instability of 
the right knee, his right knee instability has already been 
considered as part of the symptomatic residuals of his 
arthrotomy under DC 5259.  A separate rating for right knee 
instability would amount to pyramiding under 38 C.F.R. 
§ 4.14.  Furthermore, the right knee instability is no more 
than slight, so an increased rating based on DC 5257 is not 
warranted.  Therefore, because there is no evidence of any 
recurrent subluxation, and the Veteran's right knee 
instability has already been considered as part of his rating 
under DC 5259, neither an increased rating nor a separate 
compensable rating for his right knee disability based on 
instability or subluxation is warranted.  
  
In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's right knee 
disability did not warrant a rating in excess of 10 percent 
disabling under DC 5259 and 10 percent disabling under DC 
5010.  The preponderance of the evidence is against the 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004 and April 
2005; rating decisions in January 2005 and March 2005; a 
statement of the case in August 2005; and a supplemental 
statement of the case in June 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2009 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Severance of service connection not being proper, service 
connection for traumatic arthritis of the right knee is 
restored. 

An increased rating for a right knee disability is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


